Citation Nr: 1503089	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial compensable rating for pleural plaques.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 6, 1964 to June 27, 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the pendency of this claim, the Veteran's pleural plaques have been manifested by FEV-1 (Forced Expiratory Volume in one second) of greater than 80 percent of predicted value, FEV-1/FVC (ratio of Forced Expiratory Volume in one second to Forced Vital Capacity) of greater than 80 percent, and DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of greater than 80 percent of predicted value. 

2. There is no evidence of maximum exercise capacity equal to or less than 20 ml/kg/min of oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, one or more episodes of acute respiratory failure, or the requirement for outpatient oxygen therapy.

3. The Veteran's tinnitus was caused by noise exposure during active service.



CONCLUSIONS OF LAW

1. The criteria for a compensable rating for pleural plaques were not met or approximated at any point during this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.96, 4.97, Diagnostic Code 6845 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because the issue regarding the Veteran's pleural plaques in this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, an April 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of the pleural plaques claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by him as being available have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

As to the Veteran's pleural plaques, VA examinations were performed in October 2010 and July 2013 that included consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on the pleural plaques claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's pleural plaques since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); Accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of the pleural plaques claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Pleural Plaques

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran claims entitlement to an initial compensable rating for his pleural plaques.  For the reasons that follow, the Board finds that entitlement to an initial compensable rating is not warranted.

The Veteran's pleural plaques have been evaluated by analogy under Diagnostic Code (DC) 6845 for chronic pleural effusion or fibrosis.  See 38 C.F.R. § 4.97.  Evaluations under DC 6845 are based on the General Rating Formula for Restrictive Lung Disease (General Rating Formula).  See id.  Under the General Rating Formula:

A 100 percent rating is assigned for an FEV-1 less than 40 percent of predicted value; or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy. 

A 60 percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 30 percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted. 

A 10 percent evaluation is assigned for an FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent predicted. 

Id.  

The General Rating Formula also provides that the primary disorder may be evaluated in the alternative.  Id.  Further, a 100-percent rating shall be assigned for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved.  Id., Note (1).  Following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after discharge.  Id., Note (2).  Gunshot wounds of the pleural cavity with bullet or missile retained in the lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Id., Note (3).  Disabling injuries of the shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Id.  However, involvement of Muscle Group XXI (DC 5321) will not be separately rated.  Id.

In evaluating certain respiratory disorders, including the one at issue, pulmonary function tests are required, except in the following circumstances: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure or; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1). 

Post-bronchodilator results are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d)(4).  In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre- bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  Therefore, only the better of the two results will be discussed below.

The Veteran's pleural plaques were service connected effective March 19, 2010.  The October 2010 VA examination report shows a post-bronchodilator FEV-1 of 106 percent predicted, a pre-bronchodilator FEV-1/FVC of 101 percent which declined 1 percent post- bronchodilator, and a DLCO of 82 percent.  The October 2010 VA examination also reflects that there is no evidence of cor pulmonale, right ventricular hypertrophy or pulmonary hypertrophy.

The July 2013 VA examination report reflects a post-bronchodilator FEV-1 of 100 percent predicted, a post-bronchodilator FEV-1/FVC of 82 percent and a DLCO of 89 percent predicted.  The July 2013 VA examination report also reflects that the Veteran does not require outpatient oxygen therapy and that the Veteran does not have cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  Finally, the July 2013 VA examination report does not indicate that the Veteran has had any episodes of acute respiratory failure.

The preponderance of the evidence weighs against assignment of a compensable rating for the pleural plaques during the time period on appeal.  The October 2010 and July 2013 VA examination reports reflect post-bronchodilator FEV-1 values of 106 percent predicted and 100 percent predicted, respectively; FEV-1/FVC values of 101 percent and 82 percent, respectively; and DCLO values of 82 percent predicted and 89 percent predicted, respectively.  Thus, there is no evidence of an FEV-1 value equal to or less than 80 percent predicted, an FEV-1/FVC value of equal to or less than 80 percent, or a DLCO (SB) value of equal to or less than 80 percent predicted at any time during the appeal.

In addition, no exercise capacity tests were performed and there is no evidence in the record of right heart failure, right ventricular hypertrophy, pulmonary hypertension, any episode of acute respiratory failure, a requirement for outpatient oxygen therapy, pleurisy with emphysema, episodes of total spontaneous pneumothorax, or a gunshot wound.  Thus, the criteria for a compensable rating for pleural plaques under the General Rating Formula have not been met or approximated at any time during the period on appeal.  See 38 C.F.R. § 4.97, DC 6840-6845.

As there is no evidence showing that the Veteran's pleural plaques have approximated the criteria for a compensable rating at any point during the time period on appeal, staging is not warranted for the time period under review.  See Fenderson, 12 Vet. App. at 126.

In addition, as there is no evidence or assertion of unemployability related to the Veteran's pleural plaques during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of whether a TDIU as a result of that disability is warranted).

Finally, the Board considered whether the Veteran's pleural plaques claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted for the pleural plaques claim.  As discussed above, the evidence of record shows that the Veteran's pleural plaques are manifested by FEV-1 values of 106 percent predicted and 100 percent predicted; FEV-1/FVC values of 101 percent and 82 percent; and DCLO values of 82 percent predicted and 89 percent predicted.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by sections 4.96 and 4.97 of the regulations, as well as the General Rating Formula.  See 38 C.F.R. §§ 4.96, 4.97, DC 6840-6845.  Thus, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the assignment of a noncompensable rating under the schedular criteria.  See Thun, 22 Vet. App. at 115.  

Accordingly, there is no evidence indicating that the Veteran's pleural plaques present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the evaluation of the Veteran's pleural plaques will not be referred for extraschedular consideration.  See id.

III. Tinnitus

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's claim of service connection for tinnitus is based on his contention that this disability resulted from exposure to acoustic trauma during active service.  For the following reasons, the Board finds that service connection for tinnitus is established.

The October 2010 VA audiological examination report states that the Veteran has tinnitus.  In addition, the Veteran's MOS has been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on his MOS and the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

Finally, the Veteran's April 2013 statement reflects the Veteran's report that his tinnitus began in service and has continued since that time.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  More specifically in this case, the Veteran is competent to testify as to the onset and etiology of his tinnitus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Board finds the Veteran's statements as to the onset and cause of his tinnitus to be competent and credible.

The Board notes that the February 2010 VA audiological examination report reflects the VA examiner's opinion that the Veteran's tinnitus is more likely than not related to a causal factor that is not his active service.  This opinion is based, in part, on the fact that the Veteran's tinnitus did not start in service.  However, as stated above, the Veteran has testified that his tinnitus did have its onset in service.  Thus, the evidence is in at least a state of equipoise as to the onset of the Veteran's tinnitus.

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for pleural plaques is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

A new VA medical nexus opinion is needed to assist in deciding the bilateral hearing loss claim.

In this regard, the August 2010 VA examination report, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his in-service noise exposure, in part, based on a finding that the Veteran was "exposed to recreational firearm use."  However, in December 2013, the Veteran testified that the VA examiner did not ask him about gun use.  More specifically, the Veteran testified that the VA examiner asked if the Veteran hunted, but that the Veteran is a bow hunter and has only hunted with a gun a few times and has only shot at a dear once.  Finally, the Veteran testified that he has never done any other recreational activities with a gun.

As it is unclear to what extent the examiner may have relied on an erroneous assumption about the Veteran's recreational firearm use, a new opinion must be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

In addition, the Veteran has reported receiving private audiological evaluations.  His complete private treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all private medical care providers that have treated or evaluated him for his hearing loss since 1964, to include, but not limited to, any doctor that cleaned his ears in the mid-1960s and Avada Audiology and Hearing.  Make arrangements to obtain all records that he adequately identifies.

2. Next, obtain a VA opinion, as further discussed below.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

The clinician must render an opinion as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's bilateral hearing loss is associated with his in-service noise exposure, or whether such a relationship is unlikely (less than a 50:50 degree of probability).  

The clinician must provide complete explanations for the conclusions reached.

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

4. Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


